NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 23, 2007
                               Decided May 24, 2007

                                      Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 06-4003

UNITED STATES OF AMERICA,                  Appeal from the United States District Court
    Plaintiff-Appellee,                    for the Western District of Wisconsin.

      v.                                   No. 06-CR-103-S-01

DE’ALLO GORDON,                            John C. Shabaz,
     Defendant-Appellant.                  Judge.

                                    ORDER

       De’Allo Gordon was charged with two counts of distributing crack, 21 U.S.C.
§ 841(a)(1), after federal and local law enforcement authorities arrested him and 17
others as part of a joint operation to bring down the “Cash Money Cousins,” a crack-
dealing outfit that operated out of Beloit, Wisconsin. After Gordon unsuccessfully
moved to suppress incriminating post-arrest statements, he pleaded guilty to one of
the distribution counts in exchange for dismissal of the other. The district court
concluded that Gordon was responsible for distributing 1.5 kilograms of crack and
sentenced him to 230 months’ imprisonment, the middle of the corresponding
guidelines range. Gordon filed a notice of appeal, but his appointed counsel seeks to
withdraw on the basis that he cannot discern a nonfrivolous basis for appeal. See
Anders v. California, 386 U.S. 738 (1967). Gordon has not responded to our
invitation to comment on counsel’s motion. See Cir. R. 51(b). We confine our review
No. 06-4003                                                                     Page 2

to the potential issues raised in counsel’s facially adequate brief. See United States
v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997).

       In his Anders submission, counsel identifies two sentencing challenges that
Gordon could raise on appeal, but concludes that both would be frivolous. First,
counsel suggests that Gordon could argue that it is unreasonable or irrational for
the district court to treat one gram of crack the same as 100 grams of powder
cocaine when calculating the guidelines imprisonment range. We already have held
that sentencing courts are not free to reject the 100:1 ratio that Congress has
mandated. See, e.g., United States v. Jointer, 457 F.3d 682, 686 (7th Cir. 2006);
United States v. Miller, 450 F.3d 270, 275 (7th Cir. 2006). Thus, counsel correctly
concludes that it would be frivolous for Gordon to challenge the 100:1 ratio.

       Second, counsel considers whether Gordon could claim that his 230-month
prison sentence is unreasonable under United States v. Booker, 543 U.S. 220 (2005).
Counsel concedes that the district court properly calculated Gordon’s guidelines
imprisonment range of 210 to 262 months, and because Gordon’s sentence falls
within that range we would presume that it is reasonable. See United States v.
Gama-Gonzalez, 469 F.3d 1109, 1111 (7th Cir. 2006); United States v. Mykytiuk,
415 F.3d 606, 608 (7th Cir. 2005). Counsel suggests that Gordon could attempt to
rebut this presumption by arguing that, because two of his fellow “Cash Money
Cousins” received shorter sentences than he, his sentence contradicts the
sentencing factor set forth in 18 U.S.C. § 3553(a)(6) by creating a sentencing
disparity “among defendants with similar records who have been found guilty of
similar conduct.” This argument would be misplaced, however, because “the kind of
‘disparity’ with which § 3553(a)(6) is concerned is an unjustified difference across
judges (or districts) rather than among defendants to a single case.” United States
v. Boscarino, 437 F.3d 634, 638 (7th Cir. 2006). And, in any event, we would
examine not whether another sentence would also be reasonable in Gordon’s case,
but instead whether the sentence actually imposed by the district court is
reasonable. See United States v. Lopez, 430 F.3d 854, 857 (7th Cir. 2005).

       We are mindful that the Supreme Court recently granted a writ of certiorari
to consider whether it is consistent with Booker to afford a presumption of
reasonableness to a sentence within the guidelines range. See United States v. Rita,
177 F. App’x 357 (4th Cir. 2006), cert. granted, 127 S. Ct. 551 (U.S. Nov. 3, 2006)
(No. 06-5754). The resolution of that question, however, would not affect our
conclusion that any challenge to Gordon’s sentence would be frivolous. After giving
due consideration to the arguments made by government and defense counsel, see
United States v. Cunningham, 429 F.3d 673, 678 (7th Cir. 2005), the district court
considered the relevant § 3553(a) factors and identified those having a significant
effect on its choice of sentence, see United States v. Nitch, 477 F.3d 933, 937 (7th
Cir. 2007); United States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005). Specifically,
No. 06-4003                                                                     Page 3

the court noted that Gordon had many mitigating characteristics, for instance, that
he is a “reasonably intelligent person” who had joined a trade union and secured a
well-paying job shortly before his arrest. See 18 U.S.C. § 3553(a)(1). However, after
the court examined the nature and circumstances surrounding Gordon’s drug
conviction, see id., it concluded that a sentence of 230 months was necessary to
reflect the “exceptionally large quantities of drugs” Gordon distributed, see id.
§ 3553(a)(2)(A), to serve as an adequate deterrent to both Gordon and other crack
dealers, see id. § 3553(a)(2)(B), and to protect the public from Gordon, see id.
§ 3553(a)(2)(C). Based on the district court’s application of the § 3553(a) factors, we
would not be able to say that Gordon’s 230-month sentence is unreasonable. See
Dean, 414 F.3d at 729.

     Accordingly, we GRANT counsel’s motion to withdraw and DISMISS
Gordon’s appeal.